From: Mika, Matt

To: Penry, Charles; Masters, Barbara
Subject: CISA and DHS
Date: Sunday, March 15, 2020 10:14:37 AM

 

Barb — below are the contacts at DHS we should be chatting with. Let us know what else you
need,

Please feel free to reach out.

Matt

Matthew Mika, Director

Government Relations

Tyson Foods, Inc.

Office (202) 393-3921 or Desk (479) 290-1106 or Cell (202) 222-5719

Matt.Mika(@tyson.com

From: Wieczorek, Erin <Erin.Wieczorek @cisa.dhs.gov>

Sent: Sunday, March 15, 2020 1:01 PM

To: Mika, Matt <Matt.Mika@tyson.com>; ROBERLC4 <ROBERLC4 @dni.gov>
Cc: Kroese, Daniel <Daniel.Kroese@cisa.dhs.gov>

Subject: [EXTERNAL] - Re: Friday Call Follow-Up

Matt - nice to virtually meet you...
Rob - appreciate the connection

Daniel Kroese, the Deputy Assistant Director for NRMC, is the place to go for all things NRMC! He
is cced on this email and is standing by.

Reach out any time!

Thanks,
Erin

Erin Buechel Wieczorek

Director, Office of Legislative Affairs

Cybersecurity and Infrastructure Security Agency (CISA)
U.S. Department of Homeland Security (DHS)

(703) 235-2080 — office

(202) 819-2612 — mobile
EMAIL: erin.wieezorek(

ek@cisa.dhs.a

   

From: Mika, Matt <Matt:Mika@tyson.cam>

Case 6:20-cv-02055-LRR-KEM Document 17-3 Filed 09/09/20 Page 1 of 3
Sent: Sunday, March 15, 2020 11:30 AM
To: ROBERLC4; Wieczorek, Erin
Subject: RE: Friday Call Follow-Up

 

CAUTION: This email originated from outside of DHS. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact your component SOC with questions.or concerns.

 

 

 

Thanks Rob!

Erin — Barb Masters, VP Regulatory Policy Food & Agriculture was on the call on Friday and
has some follow, we are trying to find out who the right person to connect with for our

company.
Matt

Matthew Mika, Director
Government Relations
Tyson Foods, Inc.

Office(202) 393-3921 or Desk(479) 290-1106 or Cell(202) 222-5719
Matt.Mika@tyson.com

From: ROBERLC4 <ROBERLC4 @dni.goy>
Sent: Sunday, March 15, 2020 11:01 AM

To: 'erin.wieczorek@cisa.dhs.gov' <erin.wieczorek@cisa.dhs.pov>
Cc: Mika, Matt <Matt.Mika@tyson.com>
Subject: [EXTERNAL] - Friday Call Follow-Up

Hi Erin - Connecting you with Matt Mika, DIR Gov’t Relations for Tyson Foods. He was on the
call Friday, and is looking to connect with NRMC on prioritization of precautionary measures

for critical infrastructure components. Can you point him in the right direction?

Matt - Erin is CISA’s Leg Chief. She’s top notch and knows the org inside and out, will have no
trouble connecting you with the right folks.

Thanks,

Coop
202-705-6758 (mobile)

This email and any files transmitted with it are confidential and intended solely for the use of the

addressee. If you are not the intended addressee, then you have received this email in error and any

Case 6:20-cv-02055-LRR-KEM Document 17-3 Filed 09/09/20 Page 2 of 3
use, dissemination, forwarding, printing, or copying of this email is strictly prohibited. Please notify
us immediately of your unintended receipt by reply and then delete this email and your reply. Tyson
Foods, Inc. and its subsidiaries and affiliates will not be held liable to any person resulting from the
unintended or unauthorized use of any information contained in this email or as a result of any
additions or deletions of information originally contained in this email.

Case 6:20-cv-02055-LRR-KEM Document 17-3 Filed 09/09/20 Page 3 of 3
